     Case 2:18-cr-00335-AB Document 365 Filed 03/18/20 Page 1 of 6 Page ID #:1413



 1
       :
 2
       L. Steven Goldblatt SBN 90674
 3     Goldblatt Law Firm
       22 Martin Street
 4     Gilroy, CA 95020
 5     Attorney for Defendant Gong
 6
                         UNITED STATES DISTRICT COURT FOR THE
 7

 8                        CENTRAL COUNTY OF CALIFORNIUNITED
 9
       UNITED STATES                                       Case No. 18 CR 335 (20) AB
10
                                                           STATUS CINFERENCE
11                 Plaintiff                               STATEEMNT OF GONGS

12
                                                           APRIL 3, 2020
             vs.                                           COURTROOM 5 a
13
       WEI CHAN GONG A/K/A RAY
14
       GONG
15

16
                      Defendant
17

18

19                                                l
20
                            I PROCEDURAL STATUS
21
       THIS IS AN COMPLEX CRIMINAL CASE IN WHICH DEFENDANT Wenchang
22
       Gong is charged with 18 U.S.C. Sec. 1951 Conspiracy to Commit Money laundering.
23

24     Discovery is ongoing and Trial is Set.. The US despite a written proffer by Mr., Gong
25
       and repeated requests of this counsel, no indication of a plea agreement acceptable to S
26

27     has been transmitted to Counsel. From my discussions with US Probation in NDILL
28
       and CDCA and Pre Trial in NDILL is that Mr. Gong qualifies for Diversion through
                                                  1
     Case 2:18-cr-00335-AB Document 365 Filed 03/18/20 Page 2 of 6 Page ID #:1414



 1     the CASA program and the next step, is for me to send s Mr. Bradley Benedetto a
 2
       Draft Diversion Order. As instructed by Pre Trial I took their template and Mr.
 3

 4     Benedetto refuses to receive it, By the Status Conference , I expect the United States
 5     to be able to report to the Court if it has any objections to diversion. I cannot conceive
 6
       of any but the ball is in the US Court Should that not resolve this case, Counsel
 7

 8     requests US to agree to a formal Settlement Conference
 9

10

11
                                          III FACTS
        Mr. Gong was born in Tianshan City, Guangdong Province, People’s Republic of
12

13     China. Mr. Gong does not understand English for purposes of Court appearances and
14
       legal representation. Mr. Gong did graduate from High School in Chicago and at
15
       Northeastern-studied English, science, literature, math, computer-sciences with no
16

17     business classes or expertise in banking or commercial, even retail areas. A day laborer
18
       waiter who has a High School Degree. Not some sophisticated banker or operator for
19

20     a cartel. Chicago.
21

22
       Mr. Gongs employment history was a restaurant waiter at Kenkee Chinese Restaurant
23

24     2129 S. China Place at Chicago 2008-2011. He made $500 a week. He next worked at
25
       Kowloon Restaurant $500 a week and made money as a non-inion laborer on
26

27
       Construction site. Mr. Gong did file all necessary returns with IRS and filed IRIS

28     returns in 2015, 2016 .2017 and 2018.
                                                    2
     Case 2:18-cr-00335-AB Document 365 Filed 03/18/20 Page 3 of 6 Page ID #:1415



 1

 2
       The maximum term for violation of money laundering 18 USC 1952 (20) years and
 3

 4     USSG sentencing guideline for offense in excess of $400,000. USD base offense level
 5     6 plus 18 for amount equals 24 or 51-63 months in prison. See attachments 1,2,3
 6

 7

 8     Even on S September 13 2020,it was already apparent that Demidchick had lost all
 9
       paper and electronic files repeated an subjected Mr. Gong and numerous other defeats
10

11
       to 4 or 5 different counsel during the course of a criminal proceeding I complained to

12     MS. Demidchick repeatedly and advised her that her compliance with State Bar
13
       requirements was deficient . I specifically advised her not to take any further money
14

15     from any criminal defendants.
16

17

18
         I am contacting the State Bar of California and ask them to appoint an Attorney

19     Trustee in this District to collect all the property and files of Mr. Gong and other
20
       clients. I am not a fortune teller, But I could have predicted that Mr. Gong and every
21

22     other criminal defendant Mr. Rapel I represented while employed by Demidchick
23
       would be prejudiced; unless Mr. Rapel and I took extraordinary remedial steps;. We
24
       have. Yet, the carnage continues, Apparently Demidchick took an armed robbery case
25

26     in Superior Court for a $50,000.00 retainer in Victorville without telling the client
27
       there were no California licnesd counsel employed by her firm .
28

                                                    3
     Case 2:18-cr-00335-AB Document 365 Filed 03/18/20 Page 4 of 6 Page ID #:1416



 1     Gave Mr. Gong a chance to appear in person and all will come out well for Mr. Gong
 2
       .
 3

 4     This will allow the Court to freely inquire with all counsel and with the Court through
 5     a Court appointed interpreter so the Court may be sure he understands and exercises
 6
       his right to effective assistance of counsel with informed consent. Mr. Gong is
 7

 8     unsophisticated easily intimidated by the legal system and sometimes questions needs
 9
       to be repeated. Mr. Gong is a cooperative client and pleasant gentleman and I am
10

11
       pleased to continue my reescalation of him if he so desires, If not, this Counsel has

12     cases to Attend to.. Mr. Gong rights and choice need be respected. What are they?
13
       RESPECTFULLY SUBMITTED March 18, 2020
14

15

16
                                                 S/S
17

18
                                     L. STEVEN GOLDBLATT

19

20

21

22

23

24

25

26

27

28

                                                   4
     Case 2:18-cr-00335-AB Document 365 Filed 03/18/20 Page 5 of 6 Page ID #:1417



 1

 2

 3                              CERTIFICATE OF SERVICE
 4
       The foregoing Status Conference Statement was served by means of an operating
 5     CM-ECF NEXT GENERATION filing system on all counsel of record via electronic
       service.
 6
                                                   S/S Dated March 18, 2020
 7              ________S/S Electronic Signature_________________________
 8
                                         Lewis Steven Goldblatt
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              5
     Case 2:18-cr-00335-AB Document 365 Filed 03/18/20 Page 6 of 6 Page ID #:1418



 1

 2

 3

 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              6
